UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended March 31, 2013. or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number: 000-51837 OPTIONABLE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 52-2219407 (State or Other Jurisdiction of Incorporation or (IRS Employer Identification No.) Organization) 635 Beach 19th Street, Far Rockaway, New York 11691 (Address of Principal Executive Offices) (Zip Code) (516) 807-1981 (Registrant’s Telephone Number Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx Noo The number of outstanding shares of the registrant’s Common Stock as of May 13, 2013 is 83,833,128. OPTIONABLE, INC. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to the Financial Statements 5 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4: CONTROLS AND PROCEDURES 16 PART II: OTHER INFORMATION ITEM 1: LEGAL PROCEEDINGS 17 ITEM 1A : RISK FACTORS 17 ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4: MINE SAFETY DISCLOSURES 17 ITEM 5: OTHER INFORMATION 17 ITEM 6: EXHIBITS 17 SIGNATURES 22 1 OPTIONABLE, INC. BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Due to director, net of unamortized discount of $55,304 and $68,638 at March 31, 2013 and December 31, 2012, respectively Total liabilities Stockholders' Deficit Preferred Stock; $.0001 par value, 5,000,000 shares authorized, none issued and outstanding at March 31, 2013 and December 31, 2012 - - Common stock; $.0001 par value, 100,000,000 shares authorized, 52,428,203 issued and 48,333,128 outstanding at March 31, 2013 and December 31, 2012 Additional paid-in capital Treasury stock at cost, 4,095,075 shares at March 31, 2013 and December 31, 2012 ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See Notes to Financial Statements. 2 OPTIONABLE, INC. STATEMENTS OF OPERATIONS For the three months ended March 31, (Unaudited) (Unaudited) Operating expenses: Selling, general and administrative $ $ Total operating expenses Operating loss ) ) Other income (expense): Interest income (expense) ) Interest expense to related parties ) Loss before income tax benefit ) ) Income tax benefit - - Net loss $ ) $ ) Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding See Notes to Financial Statements. 3 OPTIONABLE, INC. STATEMENTS OF CASH FLOWS For the three months ended March 31, (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discount Share-based compensation expense Changes in operating assets and liabilities: Prepaid and other assets - Accounts payable and accrued expenses Net cash used in operating activities ) ) Net cash used in investing activities - - Net cash used in financing activities - - Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for income taxes $
